MEMORANDUM **
Chet Adkins, an Alaska convict housed in a private prison in Arizona, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action challenging the withholding of some of his mail by the private prison. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Bahrampour v. Lampert, 356 F.3d 969, 973 (9th Cir.2004), and we affirm.
*711Summary judgment was proper because, contrary to Adkins’ contention, his transfer to an out-of-state private prison did not implicate the Due Process Clause of the Fourteenth Amendment. See White v. Lambert, 370 F.3d 1002, 1013 (9th Cir. 2004).
We decline to consider Adkins’ contentions raised for the first time on appeal. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir.2006) (holding that new issue raised on appeal was waived by failure to raise it before the district court).
Adkins’ remaining contentions are not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.